Citation Nr: 0105102	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  00-02 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
evaluation for service-connected hemorrhoids.

2.  Entitlement to an increased (compensable) disability 
evaluation for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The appellant served on active duty from April 1960 to June 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  That rating decision denied the 
appellant's claim of entitlement to a compensable disability 
evaluation for service-connected bilateral hearing loss.  
Thereafter, the appellant filed a timely notice of 
disagreement and substantive appeal concerning this issue.

During the course of this appeal, the appellant raised an 
additional claim of entitlement to a compensable disability 
evaluation for his service-connected hemorrhoids.  In August 
1999, the RO denied this claim.  The appellant then filed a 
timely notice of disagreement and substantive appeal of this 
issue.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service-connected hemorrhoids are currently 
manifested by: moderate sized internal and external 
hemorrhoids at 9 o'clock; no blood; brown, hem-negative, 
stool; and subjective complaints of hemorrhoidal flare-ups.

3.  It has not been objectively shown that the veteran's 
service-connected hemorrhoids currently are large or 
thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences, or productive of persistent 
bleeding, with secondary anemia, or fissures.

4.  A VA audiological examination of the veteran's bilateral 
hearing loss, performed in January 1999, revealed average 
puretone thresholds, at 1000, 2000, 3000, and 4000 hertz 
levels, of 41 decibels in the right ear and 44 decibels in 
the left ear.  The report also noted speech recognition 
ability of 94 percent in the right ear and 96 percent in the 
left ear.  Based on this examination, the veteran has Level I 
hearing in both the right and left ear.


CONCLUSION OF LAW

1.  A compensable disability evaluation for service-connected 
hemorrhoids is not warranted. 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.114, Part 4, Diagnostic 
Code 7336 (2000).

2.  A compensable disability evaluation for service-connected 
bilateral hearing loss is not warranted. 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4, §§ 4.85, 4.86, 4.87, Tables VI 
and VII, Diagnostic Codes 6100-6110 (1998 & 2000); 64 Fed. 
Reg. 25202-25210 (May 11, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

A.  Veterans Claims Assistance Act of 2000

On November 9, 2000, while the appellant's claims in this 
case were pending on appeal at the Board, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Thus, the 
appellant is entitled to have his claims adjudicated in 
accordance with this legislation.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

After reviewing the claims file, the Board concludes that the 
RO has complied with the notice and duty to assist provisions 
contained in the new law for purposes of rating the 
appellant's claims herein.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 
2096-99 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  For example, the RO has 
obtained all relevant medical evidence identified by the 
appellant, has scheduled the appellant for all necessary 
medical examinations to determine the severity of his 
service-connected conditions, and has provided the appellant 
with the applicable law and regulations and the opportunity 
to appear at a personal hearing.  The Board concludes, 
therefore, that no prejudice to the appellant will occur by 
the Board's consideration of this issue at this time. See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  All relevant facts have been properly developed and 
no further assistance is required to comply with the duty to 
assist.

B.  Increased Rating Claims

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2000).  The disability ratings evaluate the 
ability of the body to function as a whole under the ordinary 
conditions of daily life, including employment. Evaluations 
are based on the amount of functional impairment; that is, 
the lack of usefulness of the rated part or system in self-
support of the individual.  38 C.F.R. § 4.10 (2000).  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met. 38 C.F.R. § 4.31 (2000). 
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2000).  

Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of a 
current disability.  38 C.F.R. § 4.2 (2000); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

II.  Analysis

Review of the appellant's claim requires the Board to provide 
a written statement of the reasons or bases for its findings 
and conclusions on material issues of fact and law.  38 
U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the Court.  See Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  To 
comply with this requirement, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence that it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  
Furthermore, as the Court has pointed out, the Board may not 
base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises. See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), overruled 
on other grounds by Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  Moreover, the Board has the duty to assess the 
credibility and weight to be given to the evidence.  See 
Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

A. Increased Disability Evaluation for Service-Connected 
Hemorrhoids

The RO has currently assigned the appellant's service-
connected hemorrhoids a noncompensable (0 percent) disability 
rating under 38 C.F.R. § 4.114, Diagnostic Code 7336 (2000).  
A noncompensable rating is warranted under this code when the 
hemorrhoids (whether external or internal) are mild or 
moderate.  For a 10 percent rating, they must be large or 
thrombotic, irreducible, with excessive redundant tissue, and 
evidencing frequent recurrences.  The maximum rating under 
this code section, 20 percent, is warranted for evidence of 
persistent bleeding and with secondary anemia, or with 
fissures. Id.

After a thorough review of the veteran's claims file, the 
Board finds that the criteria for entitlement to a 
compensable rating for hemorrhoids are not met.  Although the 
veteran has reported periods of severe hemorrhoidal flare-
ups, there is little by way of objective evidence which 
supports his contentions.  A VA genitourinary examination, 
performed in August 1999, revealed moderate sized internal 
and external hemorrhoids at 9 o'clock.  It also noted 
findings of no blood and that the veteran's stool was brown 
and hem-negative.  Medical treatment reports, dated October 
1998 through October 1999, and obtained from the VA medical 
center in Jackson, Mississippi, also failed to support the 
veteran's contentions regarding the severity of his service-
connected hemorrhoids.  The evidence does not show that there 
were any large or thrombotic hemorrhoids that were 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences.  The Board also finds that the evidence 
does not show hemorrhoids with persistent bleeding and with 
secondary anemia, or with fissures.  

Accordingly, the Board finds that the criteria for 
entitlement to a compensable disability rating for 
hemorrhoids are not met and the veteran's claim therefor is 
denied. 38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified at 38 U.S.C. § 5107); 38 
C.F.R. § 4.114, Diagnostic Code 7336 (2000).

In reaching this decision consideration has been given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised by the veteran 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

As there is no evidence of record of marked interference with 
daily activities or frequent hospitalizations attributable 
only to the appellant's hemorrhoids disorder beyond that 
contemplated by the regular scheduler provisions, the Board 
does not find that this is such an unusual or exceptional 
disability picture as to render application of the provisions 
of the rating schedule impractical and therefore to warrant 
an extraschedular evaluation. 38 C.F.R. § 3.321(b).

The principle of reasonable doubt has been considered in 
evaluating the evidence of disability resulting from 
hemorrhoids. See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified at 38 U.S.C. § 5107).  However, no such doubt arises 
because preponderance of the evidence of record is against a 
compensable disability evaluation for hemorrhoids. 

B. Increased Disability Evaluation for Service-Connected 
Bilateral Hearing Loss.

When the issue involves a claim for an increased disability 
rating for hearing loss, the applicable rating will be 
determined by applying the numerical values listed in the 
audiological examination report to the applicable rating 
tables.  Under these criteria, the severity of a hearing loss 
disability is determined by application of a rating schedule 
that establishes 11 auditory acuity levels, ranging from 
Level I (for essentially normal acuity) through Level XI (for 
profound deafness). 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4, §§ 4.85, 4.86, 4.87, Diagnostic Codes 6100 through 
6110 (2000).  It should be emphasized that "assignment of 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992). 

The Board notes that certain regulations in the VA Schedule 
for Rating Disabilities pertaining to the evaluation of 
hearing impairment were revised during the pendency of this 
appeal and became effective on June 10, 1999. 64 Fed. Reg. 
25202-25210 (May 11, 1999); see Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991) (holding that, where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to appellant 
should and will apply unless Congress provides otherwise or 
permits the Secretary to do otherwise).  However, the 
provisions in Tables VI, VIa, and VII did not change.

Under the regulations governing the evaluation of hearing 
impairment prior to June 10, 1999, the findings on the 
veteran's most recent VA audiological examination, performed 
in January 1999, resulted in a noncompensable (0 percent) 
disability rating.  Specifically, an average puretone decibel 
loss of 41 in the right ear with 94 percent discrimination 
results in a "I" under TABLE VI and an average puretone 
decibel loss of 44 in the left ear with 96 percent 
discrimination results in a "I" under TABLE VI. 38 C.F.R. § 
4.85, TABLE VI (1998).  A "I" and a "I" results in a 
noncompensable disability rating under TABLE VII. 38 C.F.R. § 
4.85, TABLE VII (1998). 

Under the revisions to the regulations, either TABLE VI or 
TABLE VIa may be used to determine the Roman numeral 
designation "[w]hen the puretone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more" or "[w]hen the puretone threshold is 
30 decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz . . . ." 64 Fed. Reg. 25202-25210 (May 11, 1999), 
codified at 38 C.F.R. § 4.86(a), (b) (2000).  In this case, 
the results noted in the VA audiological examination 
conducted in January 1999 fail to meet the newly enacted 
standard set forth in 38 C.F.R. § 4.86 (a) (2000).  
Accordingly, the hearing loss exhibited on the veteran's most 
recent VA examination, performed in January 1999, would be 
noncompensable under both the current, and prior, 
regulations.  
 
Accordingly, the Board concludes that the veteran's service-
connected bilateral hearing loss does not warrant an 
increased (compensable) disability rating.  This conclusion 
is reached under both the old and new hearing loss 
regulations. See Karnas v. Derwinski, 1 Vet. App. at 308.

The Board has also considered whether 38 C.F.R. § 3.321(b)(1) 
might provide for an increased rating on an extraschedular 
basis.  That regulation provides that, in exceptional cases 
where schedular evaluations are found to be inadequate, "an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service- 
connected disability or disabilities" may be assigned.  The 
governing norm is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards. See 
VAOPGCPREC 36-97.  However, the Board finds no evidence of an 
exceptional disability picture in this case.  The veteran has 
not required frequent hospitalization for his bilateral 
hearing loss, nor is it shown that it markedly interferes 
with employment beyond the degree anticipated by the 
schedular rating.

The Board is sympathetic to the veteran's contentions 
regarding the severity of his service-connected bilateral 
hearing loss; however, as noted above, in Lendenmann, supra, 
the United States Court of Appeals for Veterans Claims held 
that the assignment of disability ratings for hearing 
impairment is derived by a mechanical application of the 
rating schedule to numeric designations assigned after 
audiometric evaluations are rendered.  Based on the 
application of the rating criteria to the audiometric 
evidence in this case, a compensable disability rating for 
the veteran's service-connected bilateral hearing loss may 
not be granted.

In view of the foregoing, the preponderance of the evidence 
is against the veteran's claim for a compensable disability 
rating for his service-connected bilateral hearing loss. 


ORDER

Entitlement to a compensable disability rating for service-
connected hemorrhoids is denied.

Entitlement to a compensable disability rating for service-
connected bilateral hearing loss is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

